Opinión concurrente y disidente del
Juez Asociado Señor Corrada Del Río.
Los tres (3) casos de epígrafe plantean cuestiones simi-lares sobre el uso de fondos públicos por agencias del Go-bierno de Puerto Rico para la compra de anuncios con el propósito de exponer sus programas, proyectos, logros, rea-lizaciones, proyecciones o planes; y si tales anuncios están comprendidos dentro de la facultad y el deber de un go-bierno de informar a la ciudadanía o si éstos constituyen propaganda político-partidista. En el caso del Municipio de Carolina se trata del uso de fondos públicos para promover una campaña sobre diez (10) años de alegada superación en dicho Municipio.
Es necesario que examinemos la normativa establecida por este Tribunal sobre ‘legitimación activa”, “academici-dad” y “cuestión política”, y su aplicación a los hechos de estos casos. Debemos, a su vez, examinar la aplicación a estos casos de la See. 9 del Art. VI de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, que exige el uso de fondos públicos para un “fin público”; la See. 2 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, que esta-blece que las leyes garantizarán la expresión de la volun-tad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral, y la See. 4 del Art. VI de la Constitución de Puerto Rico, supra, que ordena que se dispondrá por ley todo lo concerniente al proceso electoral, así como lo relativo a los partidos políti-cos y las candidaturas.
*812f — H
A pesar de que nuestra resolución de 1ro de diciembre de 1995 expresa claramente que la consolidación de los ca-sos aquí en controversia se haría con el "único propósito de la vista oral”, la mayoría de este Tribunal ha resuelto en forma conjunta las controversias planteadas en dichos ca-sos, lo que nos obliga a discutir los hechos relevantes de cada uno en forma separada.
A. P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7
En este caso, el Partido Popular Democrático presentó una demanda el 20 de abril de 1995 sobre entredicho provisional y permanente contra el Gobernador de Puerto Rico, Hon. Pedro Rosselló González;(1) la Secretaria de Sa-lud, Hon. Carmen Feliciano de Melecio, y el Departamento de Salud del Estado Libre Asociado de Puerto Rico. .
En el presente caso surge de los autos que los anuncios publicados por el Departamento de Salud se produjeron luego que el Alcalde de San Juan, Hon. Héctor Luis Acevedo, los días 10 y 12 de marzo de 1995, hiciera publicar unos anuncios pagados con fondos públicos del Municipio de San Juan, es decir, un mes antes de ser publicados los del Departamento de Salud estatal, y en los cuales el Mu-nicipio de San Juan hace, entre otras, las aseveraciones siguientes:
“POR QUE SAN JUAN NECESITA SU PROPIO SEGURO MEDICO”
“Porque los ciudadanos de San Juan se merecen tener más y mejores servicios de salud. Merecen un seguro médico con una cubierta mayor y que responda a sus necesidades particulares.” *813El gobierno de Puerto Rico se ha negado a implantar su plan de salud en San Juan en las mismas condiciones que lo ha hecho en otros municipios.”
... especialistas en administración de salud, formularon el nuevo modelo de salud MAS que ofrece una cubierta de servi-cios más amplia que la del Gobierno de Puerto Rico.”
Para mejorar estos servicios hay que asignar recursos adicionales. Para ello hay dos formas de hacerlo: una es to-mando un préstamo como lo ha hecho el Gobierno de Puerto Rico con su tarjeta cuyo principal comienza a pagar luego de las próximas elecciones y la otra, que entendemos es la más respon-sable, es ajustar las contribuciones de la propiedad en San Juan. (Enfasis suplido.) Ver Solicitud de Apelación, Apéndices, págs. 27 y 28.
Por otro lado, el anuncio publicado por el Departamento de Salud expresa que:
¿Después de 7 años, cuántas tarjetas de salud ha distribuido el Alcalde Acevedo en San Juan?
0
¿Después de 2 años, cuántas tarjetas de salud ha distribuido el Gobierno de Puerto Rico en el resto de la Isla?
315,000
En sólo dos años, más de 315,000 puertorriqueños están disfru-tando de la reforma de salud y de la Tarjeta de Seguro de Salud del Gobierno de P.R. La misma que el Alcalde Acevedo rechazó para el municipio de San Juan, en momentos en que el sistema de salud de este municipio atraviesa su peor crisis.
Ahora después de 7 años prometiendo un plan de salud para San Juan, el Alcalde anuncia una tarjeta que no existe. Por otro lado, cientos de miles de puertorriqueños están disfrutando del poder de la salud con la tarjeta probada del Gobierno de Puerto Rico.
Por el bienestar de la salud de nuestro pueblo es importante que conozcas la verdad.
En síntesis, en su demanda el P.P.D. solicitó que se de-clarara inconstitucional el alegado uso de fondos públicos, por parte del Departamento de Salud y los otros codeman-dados, en “anuncios político-partidistas” sin un fin público, y que se les ordenara abstenerse de continuar utilizando fondos públicos en el diseño, producción y publicación de *814tales anuncios, así como que se le ordenara tanto al Gober-nador como a la Secretaria de Salud el reembolso al erario de lo gastado en los anuncios en cuestión.
El Tribunal de Primera Instancia, Sala Superior de San Juan (Hon. Carmen R. Vélez Borrás, Juez), denegó la soli-citud de entredicho provisional, declarando sin lugar la de-manda en todas sus partes. Es de esta determinación que acude ante nos el P.P.D., alegando que “[e]rró el Tribunal de Primera Instancia al decidir que se pueden costear con fondos públicos los anuncios en controversia por no encon-tramos en el período electoral según contemplado en el Artículo 8.001 de la Ley Electoral de Puerto Rico”.
Evidentemente, los anuncios del Departamento de Sa-lud cuestionados por el P.P.D. no se dan en el vacío, sino en respuesta a los anuncios financiados con fondos públicos del Municipio de San Juan sobre el tema de la tarjeta de salud un mes antes.
B. Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9
El 23 de mayo de 1995 los demandantes apelantes pre-sentaron un recurso de entredicho provisional, injunction preliminar y permanente, sentencia declaratoria y daños y perjuicios en el Tribunal de Primera Instancia, Sala Superior de Carolina. Alegaron, en síntesis, que las acciones de los demandados apelados de financiar la campaña publici-taria de los diez (10) años de superación y la publicación y diseminación del logo representativo de dicha campaña, así como la frase “UNA DÉCADA DE SUPERACIÓN”, en propiedad municipal, a lo largo y ancho de dicha munici-palidad, representaba una acción ilegal que contraviene el Acrt. VI, See. 9 de la Constitución del Estado Libre Aso-ciado, supra; el Art. 2.001 de la Ley de Municipios Autóno-mos del Estado Libre Asociado de Puerto Rico de 1991, 21 L.P.R.A. sec. 4051(k) y (o), y la Sec. 15(a) de la Ley de la Guardia Municipal, 21 L.P.R.A. sec. 1075(a).
*815Los demandantes apelantes son el Ledo. Max Pérez Preston, residente del Municipio de Carolina, Presidente del Comité Local de Partido Nuevo Progresista (P.N.P.) en Carolina, aspirante a la Alcaldía de dicho municipio en las próximas elecciones y candidato oficial a ésta por el P.N.P. ;(2) el Senador Roger Iglesias y los Representantes de Distrito Iván Figueroa y Epifanio Jiménez, todos legislado-res por el P.N.P. por el Distrito de Carolina y miembros bona fide de dicho partido, y los ciudadanos, electores y residentes del Municipio de Carolina, miembros del P.N.P. y usuarios de los servicios públicos que provee ese municipio.
Previa moción de desestimación presentada a tales efec-tos por la parte demandada, el Tribunal de Primera Ins-tancia, Sala Superior de Carolina (Hon. Julio Soto Ríos, Juez), desestimó la demanda por entender que los deman-dantes carecían de legitimación activa y, además, porque la controversia presentada no era justiciable.
Así las cosas, acudieron ante nos los demandantes del presente caso mediante un recurso de apelación. Este fue denegado el 3 de noviembre de 1995 por entender este Tribunal que los demandantes no tenían legitimación activa y que la controversia planteada no presentaba una cuestión constitucional sustancial. Luego de que este Tribunal deci-diera acoger unos días después la apelación presentada por el P.P.D.,(3) donde se cuestionó el uso de fondos públicos por parte del Departamento de Salud para publicar unos anuncios en contra del programa de salud del Municipio de San Juan, y previa moción de reconsideración, acogimos el presente recurso(4) como una apelación.
*816C. P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10
El 30 de noviembre de 1995 se presentó ante nuestra consideración una Solicitud de Auto de Certificación Intra-jurisdiccional y/o Petición de Certiorari por el Partido Popular Democrático, P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, en la cual se nos pide que certifiquemos el caso P.P.D. y otros v. P.N.P. y otros, Caso Civil Núm. KLC95-00962, pen-diente ante el Tribunal de Circuito de Apelaciones. En esos momentos se encontraba pendiente ante el Tribunal de Circuito de Apelaciones una resolución emitida por la Sala Superior de San Juan del Tribunal de Primera Instancia (Hon. Amaldo López Rodríguez, Juez), fechada 28 de no-viembre de 1995, mediante la cual dicho tribunal deter-minó que el P.P.D. tenía legitimación activa para instar la acción de injunction y daños presentada.
Además, se planteó en dicho caso que debía revocarse la Resolución de 28 de noviembre de 1995 emitida por el tribunal de instancia, quien resolvió que no era necesario em-plazar en su capacidad personal a los funcionarios de go-bierno que ya habían sido emplazados en su capacidad oficial, ya que se presumía que tenían conocimiento de la pendencia del litigio, sometiéndose así a la jurisdicción del tribunal. El tribunal de instancia, mediante la referida re-solución, señaló la vista de injunction preliminar para el 30 de noviembre de 1995, luego de la cual se determinaría si procedía el injunction preliminar solicitado y ordenar a los demandados abstenerse de continuar utilizando fondos públicos en el diseño, producción y publicación de los anun-cios a los cuales se refiere la demanda y cualesquiera otros similares.
El 29 de noviembre de 1995 los demandados presenta-ron una petición de certiorari ante el Tribunal de Circuito de Apelaciones, Caso Civil Núm. KLC95-0962, impug-nando la determinación por el tribunal de instancia de la legitimación activa de los demandantes, así como la vali-dez de la jurisdicción del tribunal sobre los funcionarios *817públicos en su carácter personal. El Tribunal de Circuito de Apelaciones, en esa misma fecha, emitió una orden que paralizaba los procedimientos en instancia y le concedía un término a la parte recurrida, demandantes en el tribunal de instancia, para exponer su posición.
Mediante Resolución de 1ro de diciembre de 1995, en relación con el recurso de certificación presentado el 30 de noviembre ante nos por el P.P.D., ordenamos lo siguiente:
Luego de analizar el recurso presentado y a la luz de lo antes expuesto, concluimos que el caso P.P.D. y otros v. P.N.P. y otros, que se encuentra ante el Tribunal de Circuito de Apelaciones y el Tribunal de Primera Instancia, plantea cuestiones similares a las que se discutirán en los casos de Ledo. Max Pérez Preston y otros v. Hon. José E. Aponte y otros, AP-95-9 y P.P.D. y otros v. Hon. Pedro Rosselló González y otros, AP-95-7 y que en base al Artículo 3.002(j)(2) y (3) de la Ley de la Judicatura de Puerto Rico de 1994, cualifica para ser certificado a este Tribunal. Ahora bien, tomando en consideración que el caso P.P.D. y otros v. P.N.P. y otros, se encuentra, parte ante el Tribunal de Cir-cuito de Apelaciones y parte ante el Tribunal de Primera Ins-tancia, concedemos la certificación solicitada en cuanto al caso P.P.D. y otros v. P.N.P. y otros, KLC95-00962, que se encuentra ante el Tribunal de Circuito de Apelaciones y motu proprio or-denamos la certificación del caso P.P.D. y otros v. P.N.P. y otros, KPE95-0720, que se encuentra ante la Sala Superior de San Juan del Tribunal de Primera Instancia.
Con relación al caso P.P.D. y otros v. P.N.P. y otros, KPE95-0720 que se encuentra ante el Tribunal de Primera Instancia, Sala Superior de San Juan, a tenor con lo dispuesto en las Reglas 26(b) y 54 del Reglamento del Tribunal Supremo, se ordena al Tribunal de Instancia, Sala Superior de San Juan a celebrar una vista evidenciaría relacionada con el injunction preliminar el lunes, 4 de diciembre y luego de la cual hará las determinaciones de hechos pertinentes al injunction y nos las someterá el miércoles, 6 de diciembre antes del medio día. Las partes deberán ser notificadas por teléfono para que puedan recogerlas. Las partes tendrán hasta el jueves, 7 de diciembre antes del medio día para presentar sus alegatos.
Las partes deberán discutir en sus alegatos, además de los planteamientos constitucionales, los aspectos de legitimación activa a la luz de la narrativa establecida previamente por este Tribunal, los aspectos de academicidad y si estamos o no frente a una cuestión política. Para los únicos propósitos de la vista *818oral se consolida el caso de P.P.D. y otros v. P.N.P. y otros, con los casos de P.P.D. y otros v. Hon. Pedro Rosselló González y otros, AP-95-7 y Ledo. Max Pérez Preston y otros v. Hon. José E. Aponte y otros, AP-95-9.
Así las cosas, el 6 de diciembre de 1995 el tribunal de instancia, una vez celebrada el 4 de diciembre de 1995 la vista evidenciaría que ordenamos, emitió una Orden de Injunction Preliminar en el Caso Civil Núm. KPE95-0720 en la cual, luego de hacer ciertas determinaciones de he-chos,(5) procedió a formular conclusiones de derecho(6) y finalmente declaró “inconstitucional el uso de fondos públi-cos para sufragar los gastos de publicidad objeto de esta acción” y libró un “auto de injunction preliminar orde-nando a los demandados y sucesores en su cargo la deten-ción inmediata, en lo que resta del presente año, la cam-paña publicitaria del gobierno en la forma y manera en que está diseñada o sea, con el emblema del P.N.P. y con la frase de ‘Compromiso Cumplido’ ”, disponiendo además, que la prohibición no comprende aquellos anuncios autori-zados por ley y los de emergencia. (7)
Las partes demandadas recurridas en los casos de cer-tificación pendientes ante nos, a saber, el Gobernador Hon. Pedro Rosselló González y un número de funcionarios de gobierno en su carácter oficial, el Gobernador y los mismos funcionarios de gobierno en su carácter personal y el P.N.P., presentaron separadamente unas mociones en auxi-lio de jurisdicción el 6 de diciembre de 1995 en las cuales plantean que el tribunal de instancia incumplió el man-dato que le diéramos conforme a la Regla 26(b)(1) del Re-glamento de este Tribunal, 4 L.P.R.A. Ap. XXI, al no cir-*819cunscribirse únicamente a las determinaciones de hecho, emitiendo una orden de injunction preliminar en el caso.
Como expresáramos anteriormente, a tenor con lo dis-puesto por la Regla 26(b) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI, ordenamos al tribunal de instancia “a celebrar una vista evidenciaría relacionada con el injunction preliminar el lunes, 4 de diciembre y luego de la cual hará las determinaciones de hechos pertinentes al injunction y nos las someterá el miércoles, 6 de diciembre, antes del medio día”. Siendo ello así, no procedía que el tribunal de instancia dictase el injunction preliminar, excediéndose de nuestra encomienda y actuando sin jurisdicción.
El 8 de diciembre de 1995 celebramos una vista oral. Según surge de nuestra Resolución de 1ro de diciembre de 1995, antes transcrita, le advertimos a las partes que dis-cutieran en sus alegatos, además de los planteamientos constitucionales, los aspectos de legitimación activa a la luz de la normativa establecida previamente por este Tribunal, los aspectos de academicidad y si estamos o no frente a una cuestión política.
A los fines de examinar las cuestiones planteadas en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, es perti-nente que resumamos los hechos tomando en considera-ción las determinaciones del tribunal de instancia en su Orden de Injunction Preliminar, así como las estipulacio-nes de las partes.(8)
Los anuncios impugnados no están en disputa por haber sido estipulados. Tampoco está en disputa que todos los anuncios de las agencias del Gobierno fueron pagados con fondos públicos.
Los demandantes presentaron, además, como prueba pericial el testimonio del Dr. Rubén Gaztambide Géigel, Catedrático de la Universidad de Puerto Rico, quien posee, *820entre otros títulos, un Doctorado en Comunicaciones de la Universidad de Stanford, y al Sr. Josué Merced Reyes, ex-perto en estrategia publicitaria.
El tribunal de instancia encontró probados los hechos que reseña en su Orden de Injunction Preliminar. (9)
En resumen, el tribunal de instancia encontró que va-rios anuncios de la Oficina de Gerencia y Presupuesto del Gobierno (O.G.P.) contenían un listado de logros de dicha agencia; que aun cuando los anuncios destacan la labor realizada, el tribunal no ve cómo estos anuncios pueden adelantar los propósitos para los cuales esta oficina fue creada; sin embargo, no puede concluir que carezcan de cualquier fin público, pero reconoce que la frase “compro-miso cumplido” identifica los logros de la O.G.P. con los del partido en el poder; aunque no pasa juicio sobre la sabidu-ría de los gastos en que se incurrió en publicidad, el tribunal de instancia emite el parecer de que los anuncios que sólo destacan logros de las distintas agencias y carecen de información que pueda beneficiar al ciudadano, deben ser regulados.
En cuanto a los anuncios de la Administración de Segu-ros de Salud (A.S.E.S.) y del Departamento de Salud, el tribunal a quo determinó que proveen información sobre la ampliación de la tarjeta de salud a diversos pueblos del país enumerando los pueblos cubiertos; otros proveen in-formación general sobre los beneficios y servicios de la tar-jeta de salud, tales como un examen físico anual, un trata-miento de cáncer, algunas cirugías y otros; concluye que para que A.S.E.S. pueda realizar sus funciones es necesa-rio informar los lugares en que está disponible la tarjeta de salud y los beneficios y servicios que ésta ofrece; señala que la información que proveen los anuncios es de gran utili-dad para la ciudadanía, pues le permite enterarse de los beneficios disponibles; sin embargo, expresa que nueva-*821mente nos encontramos con la frase “compromiso cumplido.”
En relación con los anuncios del Departamento de la Familia, el tribunal de instancia determinó que uno de los anuncios presenta un listado de los servicios que provee el programa PAN y Trabajo, incluso adiestramiento en áreas técnicas, educación básica y remedial, mejoramiento en las destrezas del inglés y ayuda en la búsqueda de empleo; los otros dos (2) anuncios incluyen un listado de los servicios que ofrece el Proyecto Oportunidad para adiestrar a los jefes(as) de familia para alcanzar autosuficiencia econó-mica; concluye que los anuncios proveen información de gran utilidad para la comunidad; sin embargo, todos inclu-yen la frase “compromiso cumplido”.
Sobre los anuncios del Departamento del Trabajo y Re-cursos Humanos, el tribunal de instancia determina que proveen información relacionada al proyecto de readiestra-miento para trabajadores desplazados en la Central Mer-cedita, se menciona que los obreros recibirán varios incen-tivos y los informa; expresa que, al examinar algunos de los anuncios, puede concluir que contienen información muy beneficiosa para la ciudadanía que está desempleada; sin embargo, todos contienen la frase “compromiso cumplido.”
Varios anuncios del Departamento de Salud informan, según el tribunal de instancia, que el compromiso de salud que hizo el P.N.P. —incluye la frase hicimos— hace dos años y medio (2V2) se está cumpliendo y eso tiene a nuestro pueblo tranquilo; estos anuncios también incluyen la frase “compromiso cumplido”; el tribunal a quo determinó que estos anuncios carecían de información que beneficie a la comunidad y desconoce qué fin público o valor informativo pueda tener una página que lo único que muestra son tar-jetas de salud.
Respecto al anuncio del Departamento de Desarrollo Económico y Comercio de Puerto Rico, el tribunal de ins-*822tanda determinó que informa que se han creado setenta y cinco mil (75,000) nuevos empleos en dos años y medio (214) y que el Gobierno y la empresa privada están traba-jando juntos; el anuncio destaca los logros de dicho depar-tamento; el juez de instancia concluye que aunque el anun-ciarse no es necesario para realizar su misión, el referido departamento le informa a la comunidad la labor que ha realizado; se incluye, sin embargo, la frase “compromiso cumplido”.
El anuncio de la Oficina del Comisionado de Asuntos Municipales (O.C.A.M.) provee información sobre el nuevo modelo económico para los municipios y los logros de la oficina; destaca la creación de un fondo de contingencia; la distribución de varios millones de dólares en fondos fede-rales asignados por el Gobernador Rosselló, y el compro-miso de O.C.A.M. con la autonomía municipal. A pesar de que dicho anuncio señala los logros alcanzados, el juez de instancia dice desconocer su propósito, pues esta agencia tiene como finalidad asesorar los municipios y no brinda servicios directos al público. Destaca, además, que se in-cluye la frase “compromiso cumplido”.
El aviso del Departamento de Educación, según el tribunal a quo, va dirigido a las escuelas que tienen programas de cuidado diurno para que administren los servicios de alimentación como una autoridad escolar independiente; hace alusión a los compromisos de campaña del Dr. Pedro Rosselló; concluye que el anuncio provee información sobre los servicios de alimentación, pero incluye un recuadro en el que se expresa que se ha cumpbdo con el compromiso del Dr. Pedro Rosselló de continuar ofreciendo una sana nutri-ción a los niños, y señala que más bien parece beneficiar, exclusivamente, al Dr. Pedro Rosselló.
En cuanto a otros anuncios del Departamento de Edu-cación, el tribunal a quo determina que algunos presentan logros de dicho departamento y otros brindan información sobre programas de alfabetización y educación tecnológica; *823empero, incluyen la frase “compromiso cumplido” o hacen referencia a compromisos del Dr. Pedro Rosselló.
En lo que concierne a los anuncios del Departamento de Transportación y Obras Públicas y de la Autoridad de Ca-rreteras, indica el tribunal a quo que uno de ellos ilustra, a través de un mapa, el primer tramo del desvío sur de Ponce; además, incluye la foto del Gobernador y algunos jefes de agencias en la actividad de inauguración; dos de los anuncios destacan los logros de ambas agencias y hacen una relación de las carreteras terminadas y las que están en construcción; concluye que el propósito de estos anun-cios es informar a la ciudadanía no solamente los logros del departamento, sino qué carreteras están ya terminadas y que esta información es de gran utilidad para la comuni-dad; expresa, sin embargo, que los anuncios incluyen la frase “compromiso cumplido”.
Examina luego el tribunal de instancia una invitación a subasta del Departamento de Educación, para el manteni-miento de las escuelas, en la cual se indica donde estarán disponibles las propuestas y la fecha de entrega; se incluye un recuadro en el que se indica que la realización de obras de mejoramiento confirma el compromiso contraído por el Dr. Pedro Rosselló; concluye que el anuncio brinda infor-mación para que las distintas compañías participen en la subasta; sin embargo, señala que la referencia a los com-promisos del Gobernador no cumple ningún propósito legí-timo ni educativo.
Sobre los anuncios del Departamento de Hacienda, ex-presa el tribunal de instancia que éstos proveen informa-ción sobre la reforma contributiva y destacan que con ella se paga menos; otro de ellos discute el caso de un matrimo-nio que, para reducir el ingreso neto tributable, combinará los ingresos y pagará menos contribuciones; concluye el tribunal a quo que aunque considera necesario que se le in-forme a la comunidad cómo rendir la planilla y las obliga-ciones y beneficios bajo la nueva ley, el anuncio pretende *824explicar los beneficios de la reforma sin proveer suficiente información; contienen la frase "compromiso cumplido”.
El tribunal de instancia evalúa a continuación los anun-cios del Departamento de Corrección y Rehabilitación, en los cuales se destacan los logros del departamento bajo el lema “Tú tienes derecho a vivir tranquilo”; destacan que el departamento ha cumplido el compromiso del Gobernador Rosselló y ha creado nuevos programas de rehabilitación, más espacios carcelarios y mejoras en los salarios de los empleados; concluye que los anuncios destacan los logros del departamento en su misión de proveer mayor seguri-dad a la comunidad y mejores programas de rehabilitación; se incluye la frase “compromiso cumplido” y la frase “el Departamento ha cumplido con el compromiso del Gober-nador Rosselló”, y se pregunta el juez de instancia cuándo se hizo el compromiso y si lo hizo el Gobernador Pedro Rosselló o el candidato a la gobernación por el P.N.P.
Considera, entonces, el tribunal a quo el anuncio de la Administración de Compensaciones por Accidentes de Au-tomóviles (A.C.A.A.). El anuncio destaca los beneficios que provee la A.C.A.A. a través del nuevo servicio de farmacia mediante aprobación electrónica y menciona, además, los nuevos servicios que están disponibles para las víctimas de accidentes de automóviles; concluye que el anuncio provee información necesaria para la ciudadanía, en especial para las víctimas de accidentes de tránsito; sin embargo, incluye la frase “compromiso cumplido”.
El tribunal de instancia, luego de analizar estos anun-cios, concluye que la parte demandante presentó como prueba otros anuncios que carecen de mensajes político-partidistas, y se refiere a los Exhibit 54, 55, 56 y 57 de dicha parte.
Finalmente, el tribunal hace una evaluación del testi-monio del doctor Gaztambide Géigel y del publicista Josué Merced Reyes, a los cuales confirió credibilidad. Sobre el primero señala que declaró que existe una relación con la *825campaña del Gobierno y la campaña del P.N.P. de 1992 y que dicha conexión “[s]urge con la incersión [sic] en los anuncios de la frase ‘Compromiso Cumplido’ (que alude a las promesas de campaña del P.N.P. de 1992), los colores predominantemente azul en los anuncios, el gigantesco le-trero que existe en los cuarteles generales del P.N.P. de ‘Prometimos y Cumplimos’ y el suplemento de naturaleza político-partidista circulado en los periódicos de circulación general del país pagado por el P.N.P. atacando la obra del P.P.D. y del Alcalde Héctor Luis Acevedo”.
En relación con el testimonio del señor Merced Reyes, éste sostuvo, según el tribunal a quo, que “[l]a campaña de publicidad desarrollada por el Gobierno objeto de esta ac-ción es una campaña originada por el P.N.P. en la campaña eleccionaria en el 1992 y que ahora está siendo contestada por las agencias del gobierno a través de los anuncios impugnados. En su opinión esos anuncios del gobierno de-ben estar firmados por el P.N.P”. Apunta el juez de instan-cia que el señor Merced Reyes expresó que ‘‘[s]i se analiza individualmente cada anuncio algunos pueden contener in-formación o fin público pero cuando se unen todas las pie-zas (la frase ‘Compromiso Cumplido’, el color azul, las pal-mas, el letrero del edificio del P.N.P. ‘Prometimos y Cumplimos’ y la publicidad del P.N.P. atacando la obra del Alcalde Héctor Luis Acevedo) y se ven todos los anuncios en conjunto, se convierte en una campaña cuyo propósito es uno de naturaleza político-partidista para beneficiar al P.N.P”.
HH HH
Con el trasfondo fáctico señalado, examinemos en primer lugar si las partes demandantes han probado tener legitimación activa, frente a la defensa de los demandados que sostienen lo contrario.
Es incuestionable la capacidad legal que tienen los par-*826tidos políticos, en casos apropiados, para demandar y ser demandados. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978).
Empero, no basta que una parte tenga capacidad legal para demandar. Es necesario que la parte tenga, además, legitimación activa Cstanding) para traer la acción de que trata el litigio.
La doctrina que hemos establecido sobre legitimación activa requiere que el promovente de la acción debe cum-plir con los siguientes requisitos indispensables: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o hipotético; (3) que la causa de acción surge bajo el palio de la Constitución o de una ley, y (4) que existe una conexión entre el daño sufrido y la causa de acción ejercitada. Fund. Arqueológica v. Depto. de la Vivienda, 109 D.P.R. 387, 392 (1980); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 414 (1982); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).
No surge de las alegaciones ni de la prueba aportada en los respectivos casos que las partes promoventes hayan de-mostrado que han sufrido un daño claro y palpable, ni tampoco que tal daño es real, inmediato y preciso, y no abstracto o hipotético.
Por el contrario, nos encontramos frente a unas alega-ciones generalizadas sobre un daño que a nuestro entender es más abstracto o hipotético que real y preciso; y mucho menos inmediato.
De un examen de la totalidad de la transcripción de evi-dencia de la vista sobre injunction preliminar celebrada el 4 de diciembre de 1995 ante el tribunal de instancia en el caso de P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, nota-mos que hay ausencia total de prueba que tienda a estable-cer la existencia de un daño claro, palpable, real, inme-diato y preciso. La prueba desfilada por los demandantes meramente consistió en el testimonio de los peritos doctor *827Gaztambide Géigel y del publicista Josué Merced Reyes, quienes vertieron su opinión respecto a si los anuncios del Gobierno constituían o no una campaña de naturaleza político-partidista.
Vemos, pues, que no se pasó prueba alguna sobre la existencia del alegado daño ocasionado al P.P.D., circuns-cribiéndose la parte demandante a repetir las alegaciones generales contenidas en la demanda. Sobre el particular resulta significativo lo expresado por el Tribunal Supremo de Estados Unidos en Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992), citado pór este Tribunal en Hernández Torres v. Hernández Colón et al., supra, págs. 602-603, en cuanto a que:
“En vista de que éstos no son meros requisitos de una etapa preliminar del proceso sino que son parte esencial del caso de la parte demandante, cada elemento debe sostenerse de la misma manera que se sostiene cualquier otro asunto en que el peso de la prueba recaiga sobre la parte demandante, es decir, de la manera y con el grado de prueba requeridos en las etapas sub-siguientes del litigio.” (Énfasis suplido.)
Ciertamente es puramente especulativo suponer que la campaña de publicidad del Gobierno ocasiona tales daños al P.P.D. Podría señalarse que, al criticarse dicha campaña y llevar al mercado de las ideas que se trata de un uso innecesario y exagerado de fondos públicos, el daño resul-taría mayor para el partido de gobierno que para el P.P.D. Sea como fuere, este Tribunal no debe convertirse en el árbitro de lo que esencialmente sería un daño político, donde no sabemos realmente cómo puede éste calcularse, estimarse o establecerse, ni las partes promoventes nos han puesto en condiciones para así hacerlo, siendo esto parte de su responsabilidad.
Referente a la necesidad de que el daño debe ser inme-diato, valga recordar que el Art. 8.001 de la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, mejor cono-cida como la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, dispone lo siguiente:
*828Se prohíbe a las agendas del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro de enero del año que deba celebrarse una elec-ción general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espa-cio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes. (Énfasis suplido.)
Adviértase que una rama de igual rango constitucional a la nuestra, la Rama Legislativa, al reglamentar el uso de fondos públicos para la compra de tiempo y espacio en los medios de difusión pública para exponer, entre otros, pro-gramas y logros de las agencias del Gobierno, estableció una veda, sujeta a determinadas excepciones, a partir de 1ro de enero del año electoral.
A contrario sensu, es obvio que la Ley Electoral de Puerto Rico permite este tipo de gasto durante años no electorales, por tratarse, como en efecto se trata, de un fin público, el cual es mantener informada a la ciudadanía so-bre asuntos de interés público como la salud, la educación, la seguridad pública, las carreteras, el desarrollo econó-mico, la administración pública y otros temas de interés general.
En la estimación de la Rama Legislativa, este tipo de anuncio sobre los programas y logros de un gobierno no pueden ocasionar, ni ocasionan, un daño inmediato cuando las elecciones generales no habrán de celebrarse sino hasta más de un (1) año después de publicados los anuncios.
Este Tribunal ha resuelto que cuando no hay eventos electorales, el Gobierno disfruta de “amplísimos poderes” sobre su expresión. C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).
En Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 393 (1984), este Tribunal, citando la prohibición de anuncios por las agencias de gobierno durante el año electoral, la cual originalmente se adoptó por el Art. 3.014 de la *829Ley Núm. 1 de 13 de febrero de 1974 (16 L.P.R.A. ant. see. 2094), expresó sobre dicha prohibición:
Lo citado ilustra el interés en descontinuar durante el período eleccionario la práctica de las agencias gubernamentales de ha-cer campaña política mediante la publicación de anuncios sobre sus logros y planes. (Énfasis suplido.)
La referida expresión mayoritaria de este Tribunal por voz del entonces Juez Presidente Señor Trías Monge, reco-noce que los anuncios sobre logros y planes de las agencias de gobierno pueden tener determinado efecto político. Dicho efecto, en años no eleccionarios, no llega al punto en que estén prohibidos por ley, por el Art. VI, Sec. 9 de nues-tra Constitución, supra, ni por el Art. II, Sec. 2 de la Cons-titución del E.L.A., supra.
En Romero Bar celó v. Hernández Agosto, supra, este Tribunal le permitió al Senado de Puerto Rico, entonces controlado por una mayoría del P.P.D., durante el año electoral de 1984 pagar con fondos públicos la transmisión te-levisiva, en vivo y a todo color, de las vistas públicas sobre el nombramiento de un Fiscal Especial Independiente en el caso del Cerro Maravilla, a pesar de que la prohibición de anuncios contenida en el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, incluye expresamente a la Rama Legis-lativa, a la Ejecutiva y a la Judicial.
Se resolvió allí por este Tribunal que la cláusula de in-munidad parlamentaria contenida en el Art. Ill, Sec. 14 de nuestra Constitución, L.P.R.A., Tomo 1, y la escueta dispo-sición del Art. Ill, Sec. 17 de la Constitución del E.L.A., que dispone que “[s]e dará publicidad a los procedimientos le-gislativos en un diario de sesiones, en la forma en que se determine por ley” (Const. E.L.A., supra, pág. 344), eran suficientemente amplias como para justificar el pago con fondos públicos de las vistas legislativas transmitidas por televisión en un año electoral.
*830En dicho caso este Tribunal no vio ni aplicó los princi-pios de igualdad económica o neutralidad electoral para darle protección al candidato a la gobernación por el P.N.P., Hon. Carlos Romero Barceló, frente al uso de fondos públi-cos para transmisiones televisivas por largas horas du-rante varios días. No se pretendía allí paralizar las vistas públicas del Senado o que no se llevara un registro de és-tas, sino que debido a la veda de anuncios en años electo-rales dispuesta por el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, no se usaran fondos públicos para pa-gar su transmisión por televisión.
Mientras se transmitían por televisión, pagadas con fondos públicos, las vistas del Senado sobre el Cerro Mara-villa, podemos tomar conocimiento judicial —y sabido es por todos en Puerto Rico— que el P.P.D. convirtió el issue del Cerro Maravilla en el tema central de su campaña po-lítica en 1984.
Resulta incongruente y hasta chocante que al Senado, controlado por el P.P.D., se le permitió por este Tribunal gastar fondos públicos para vistas por televisión dentro del período de la veda de anuncios en un año eleccionario, y en dos de los casos ante nos a la Rama Ejecutiva, controlada por el P.N.P., se le pretenda extender fuera del año electoral dicha veda de anuncios.
La teoría de la opinión de la mayoría para justificar el daño a los fines de la legitimación activa se ampara en el caso Marrero v. Mun. de Morovis, 115 D.P.R. 643, 648-649 (1984).(10) En dicho caso, al resolver que es inconstitucional el uso de vehículos oficiales para hacer, de forma patente y explícita, campaña político-partidista, expresamos:
¿Cómo justificar ese desembolso frente a candidatos no in-cumbentes? Advertimos que mediante el uso partidista ilimi-tado de tales vehículos se logra directamente una ventaja económica. De hecho, cuando aritméticamente se proyecta esa utilización en toda la extensión territorial del país, vías estata-*831les y municipales por los alcaldes y legisladores incumbentes, todos los indicadores son que el desembolso de fondos públicos es sustancial. Como cuestión de realidad es innegable que repre-senta un subsidio adicional para “gastos de viaje”, ya previstos y autorizados bajo el Fondo Electoral. Ese beneficio aumenta. Después de todo, para el Gobierno un galón de gasolina está exento del pago de arbitrios. No así para otros aspirantes.
En este contexto, no existe vínculo racional justificativo de trato desigual para distinguir entre incumbentes y aspirantes. Todos ellos tienen la misma necesidad de viajar y proveerse transportación para comunicar sus ideas, plataformas, progra-mas y alternativas políticas a todos los electores del país. ¿Es que quienes no detentan el poder público no incurren en estos gastos? No es posible sostener tal proposición. ...
El concepto de igualdad económica conlleva que se aplique con todo rigor la noción de equivalencia aritmética. De preva-lecer el Art. 3.011 estaríamos perpetuando una disimilitud mo-netaria que derrotaría el propósito constitucional. Concedería-mos precisamente unos subsidios gubernamentales superiores y cuantiosos a unos candidatos, dando ventaja sobre otros. Esa disparidad económica y trato desigual es constitucionalmente impermisible. Véase P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313 (1980). (Énfasis suplido.)
Adviértase que en el citado caso se trataba de una carta blanca que se le ofrecía al funcionario público de colocar insignias políticas en un vehículo oficial e irse abierta-mente de campaña política para favorecer su candidatura y/o la de otros candidatos de su partido. El "subsidiar” el uso irrestricto y explícitamente político-partidista de los ve-hículos oficiales claramente vulneraba el principio de igualdad económica entre los candidatos. Los casos de autos son claramente distinguibles, pues aquí no se trata de permitirle al Gobierno hacer campaña político-partidista a favor de sus candidatos ni colocar la insignia oficial del partido en su publicidad, sino anunciar los programas y logros del Gobierno en el cumplimiento de su deber de in-formar a la ciudadanía, como lo ha permitido en el pasado este Tribunal y como lo autoriza el Art. 8.001 de la Ley Electoral de Puerto Rico, supra. No se trata, por consi-guiente, de permitirle a unos candidatos lo que no se les permite a otros, sino de reconocer el deber y la facultad del *832gobierno de informar. De ahí que no existe el daño que reclaman los demandantes.
Es obvio que los anuncios de logros y programas pueden tener un determinado efecto político, pero su fin es un fin público —mantener informado al pueblo— por lo que no incide sobre el mandato constitucional de que los fondos públicos se utilizarán para fines públicos y tampoco incide sobre la igualdad de oportunidades económicas de los par-tidos políticos cuando el gasto se incurre fuera del año eleccionario. Ello según lo dispuesto por la propia Ley Electoral de Puerto Rico y reconocido por este Tribunal.
En el caso P.P.D. v. Rosselló González, Caso Civil Núm. AP-95-7, la parte promovente tampoco probó que sufriría un daño claro y palpable, ni que el daño es real, inmediato y preciso, y no abstracto o hipotético. Por el contrario, surge de la evidencia que los anuncios impugnados por la parte promovente fueron publicados después que el Muni-cipio de San Juan pagara, con fondos públicos, un anuncio para justificar por qué San Juan necesita su propio seguro médico con expresiones tales como:
"... los ciudadanos de San Juan se merecen tener más y mejores servicios de salud ...”.
"... merecen un seguro médico con una cubierta mayor ...”.
“El gobierno de Puerto Rico se ha negado a implantar su plan de salud en San Juan en las mismas condiciones que lo ha hecho en otros municipios.”
"... especialistas en administración de salud, formularon el nuevo modelo de salud MAS que ofrece una cubierta de servi-cios más amplia que la del Gobierno de Puerto Rico.”
“Para mejorar estos servicios hay que asignar recursos adicionales. Para ello hay dos formas de hacerlo; una es to-mando un préstamo como lo ha hecho el gobierno de Puerto Rico con su tarjeta cuyo principal comienza a pagar luego de las próximas elecciones ...”. (Enfasis suplido.)
Los anuncios del Departamento de Salud que impugnan los demandantes no se dan en el vacío; surgen como res-puesta a los anuncios pagados con fondos municipales que hizo publicar el Municipio de San Juan, donde cuestionan *833el seguro de salud estatal y establecen una comparación entre ambos programas. Es, por lo tanto, legítima la acción del Departamento de Salud de publicar anuncios compara-tivos sobre dichos seguros de salud y rechazar las críticas abiertas contenidas en el anuncio del Municipio.
A preguntas nuestras en la vista oral de estos casos, la representación legal de la parte demandante sostuvo que los anuncios del Municipio de San Juan eran legales, pero no así los del Departamento de Salud. Nos parece más justa y ecuánime la contestación del Procurador General a la misma pregunta al señalar que ambos anuncios son le-gales y representan parte del deber del Gobierno de infor-mar a la ciudadanía sobre asuntos de interés público, como ciertamente son los seguros de salud.
La opinión mayoritaria soslaya este asunto e ignora las circunstancias dentro de las cuales se producen estos anuncios.
En el caso de Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, tampoco la parte demandante probó que sufriría un daño claro y palpable, y que el daño es real, inmediato y preciso, aplicándole los mismos principios de falta de legi-timación activa que hemos discutido anteriormente. No obstante, debemos enfatizar que en este caso existe un in-grediente particular que requiere nuestro análisis.
A diferencia de los anuncios de las agencias del gobierno estatal, los cuales poseen un contenido informativo sobre los programas y logros de dichas agencias, en el caso del Municipio de Carolina se alega por los demandantes que se trata del uso de un logo con el número “10”; en el número uno aparecen los años 1985-1995 y en el cero la frase “Carolina Tierra de Gigantes” y sobre éste una “cinta roja” con la frase “una década de superación”. Dicho logo, sin más, ha sido desplegado por todo lo largo y todo lo ancho del Municipio de Carolina, sustituyendo el escudo oficial de dicho Municipio en vehículos de saneamiento, Obras Públi-cas y la Guardia Municipal, y para otros fines, según las *834alegaciones de los demandantes. La teoría de los deman-dantes es que, careciendo dicha campaña de todo contenido informativo sobre logros específicos o programas de go-bierno, tal campaña carece de un “fin público”.
El problema es que, aunque el planteamiento de los de-mandantes pudiera ser sólido en cuanto al fin público que pueda tener un anuncio sin contenido(11) tal plantea-miento le resta fuerza a la prueba de daños de los deman-dantes a los fines de cumplir con los requisitos de “legiti-mación activa”. Ello, debido a que un anuncio sin contenido no puede producir un daño real, claro, palpable, inminente y preciso.
Por entender que las partes demandantes no han pro-bado que han sufrido un daño claro y palpable ni que el daño es real, inmediato y preciso, y no abstracto o hipoté-tico, concluimos que dichas partes carecen de legitimación activa en estos casos y que, en consecuencia, no procede dictarse el injunction preliminar solicitado.
En consecuencia, disentimos de lo resuelto por la mayo-ría de este Tribunal al reconocerle legitimación activa para solicitar los injunctions objeto de la presente controversia a los demandantes P.P.D., Pérez Preston en su carácter de candidato a Alcalde por el P.N.P. del Municipio de Carolina, y los electores de dicho Municipio. Sin embargo, con-currimos con las expresiones de la mayoría de este Tribunal que no le reconoce legitimación activa en los tres (3) casos ante nuestra consideración a los demandantes men-cionados “para reclamar de los funcionarios demandados el remedio de restitución de los fondos públicos, toda vez que no existe una conexión entre este remedio y el daño sufrido por los demandantes”. Por la misma razón, procede que se desestime la acción en contra del P.N.P. Asimismo, concu-rrimos con la determinación de la mayoría de este Tribunal *835de no reconocerles legitimación activa a los legisladores demandantes, tanto en el caso de Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, como en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, “por no haber alegado o demos-trado un daño real, inmediato, claro y palpable, ni pretender vindicar las prerrogativas de sus cargos electivos, con-forme a nuestra jurisprudencia”.(12) Todo ello resulta cónsono con nuestra conclusión en torno a que las partes demandantes en los tres (3) casos ante nuestra considera-ción carecen de legitimación activa.
I — I HH i — I
La cuestión de academicidad no requiere ser discutida extensamente, ya que surge de la naturaleza de las alega-ciones, de las determinaciones de hecho del tribunal de ins-tancia y de los alegatos de las partes que dicha doctrina no es aplicable a los casos de autos, como concluye la opinión mayoritaria.
Basta con señalar que a la luz de los criterios que esta-blecimos en Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980), así como en El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Gobernador, 122 D.P.R. 650 (1988), y Noriega v. Hernández Colón, supra, estos casos no son académicos.
IV
Examinemos si la controversia planteada en estos casos es una “cuestión política”.
El caso normativo sobre esta materia es el de Baker v. Carr, 369 U.S. 186 (1962), cuyos principios fueron adopta-dos por este Tribunal en Noriega v. Hernández Colón, supra. A la luz de estos casos existe una “cuestión política” *836no justiciable cuando están presentes las circunstancias si-guientes: (1) una delegación expresa del asunto en contro-versia a otra rama de gobierno; (2) ausencia de criterios o normas judiciales apropiadas para resolver la controver-sia; (3) imposibilidad de decidir sin hacer una determina-ción inicial de política pública que no le corresponde a los tribunales; (4) imposibilidad de tomar una decisión sin ex-presar una falta de respeto hacia otra rama de gobierno; (5) una necesidad poco usual de adherirse, sin cuestionar, a una decisión política tomada previamente, y (6) potencial de confusión proveniente de pronunciamientos múltiples de varios departamentos del Gobierno sobre un punto.
Quede claro, como dijimos en Noriega v. Hernández Colón, supra, que “[e]l mero hecho de que un pleito buscara la protección de un derecho político no quería decir que el mismo presentara una cuestión política”.
Tampoco significa lo anterior que el Tribunal deba re-nunciar a su función de interpretar la Constitución, fun-ción ésta que representa a nuestro juicio la piedra angular para hacer valer la doctrina de separación de poderes, el principio de la forma republicana de gobierno y salvaguar-dia para la protección de los derechos del individuo frente a los excesos de poder del Estado.
Como expresamos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977), “[l]a función de ser intérprete final de la Constitución le corresponde exclusivamente a un solo poder, el Poder Judicial”. (13)
Reconocido lo anterior, entendemos que las partes de-mandantes pretenden que este Tribunal se convierta en un censor o árbitro de lo que es un anuncio de una agencia de gobierno o de un gobierno municipal, que pueda o no cons-tituir propaganda política, en lugar de información a la ciudadanía sobre programas, logros y planes de la agencia. No creemos que la función de la Rama Judicial deba ser la *837de convertirse en una super junta de anuncios de la Rama Ejecutiva y de los municipios para juzgar si la multiplici-dad de anuncios y avisos que generan dichas agencias o municipios durante los tres (3) años no electorales consti-tuyen o no propaganda política.
Si la Rama Legislativa estima conveniente extender de forma igual o modificado el esquema de reglamentación a los anuncios de gobierno establecido por el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, a años no electorales, eso es asunto que le corresponde a dicha rama.
Si el Poder Judicial asume esa función y responsabili-dad, estaríamos invadiendo el campo de las ramas políticas del Gobierno: el de la Rama Ejecutiva, que es la que debe determinar la forma en que ejerce su función de mantener informada a la ciudadanía sobre sus funciones, logros, pro-gramas y proyecciones, y el de la Rama Legislativa, que es la que debe reglamentar dichos anuncios, como lo ha he-cho, a los fines de que éstos no tengan un impacto real, palpable e inmediato sobre las contiendas electorales ni vulneren el principio de igualdad económica.
Adviértase, además, que es a la Rama Legislativa en primera instancia a la que el pueblo, mediante la Consti-tución, le delega los poderes para plasmar mediante las leyes la garantía de la expresión de la voluntad del pueblo, a través del sufragio, la protección del ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral, así como también todo lo concerniente a los partidos políticos. Ello a tenor con el Art. II, Sec. 2, y el Art. VI, Sec. 4 de nuestra Constitución, supra.
La intervención indebida de la mayoría de este Tribunal en los casos de autos mediante la concesión de una orden de injunction preliminar, vulnera las normas de autolimi-tación judicial que nos hemos impuesto con el propósito de no intervenir para resolver “cuestiones políticas”, y al así hacerlo: (1) se elaboran criterios o normas judiciales que no existen para resolver una controversia esencialmente poli-*838tica; (2) se hace una determinación inicial de política pú-blica, (14) y (3) tal actuación constituye una falta de respeto hacia la Rama Ejecutiva y la Rama Legislativa, todo ello violando los principios de que la Rama Judicial no debe intervenir para resolver “cuestiones políticas” como las planteadas en los casos de autos. De modo que aun si las partes demandantes tuvieran legitimación activa en estos casos, no debemos intervenir por tratarse claramente de una “cuestión política”.
V
Aun en la eventualidad de que pudieran salvarse los escollos —a nuestro entender insalvables en los casos de autos— de la legitimación activa y de la “cuestión política”, no procede conceder una orden de injunction preliminar. Veamos.
En esencia, estos casos requieren que consideremos dos (2) cláusulas de la Constitución del Estado Libre Asociado de Puerto Rico. La primera de ellas, invocada reiterada-mente por las partes demandantes, es el Art. VI, Sec. 9, supra, pág. 369, que dispone:
Solo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.
Los anuncios cuestionados por el P.P.D. ofrecen informa-ción de programas y logros de las agencias de gobierno con-cernidas sobre temas de gran interés público como la sa-lud, la educación, la seguridad pública, la transportación, el empleo y el desempleo, la administración pública y otros. Mantener al pueblo informado sobre estos asuntos es un deber y una facultad del Gobierno.
*839El tribunal de instancia, en las determinaciones de he-chos contenidas en su Orden de Entredicho Preliminar, en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, clasificó los anuncios sometidos a su consideración en la vista evi-denciaría de 4 de diciembre de 1995 en catorce (14) grupos, los cuales están divididos a base de las distintas agencias de gobierno concernidas. Al evaluar el texto de los anun-cios, según reseñado anteriormente en nuestra opinión, el tribunal de instancia reconoció en la gran mayoría de los anuncios que éstos proveen información de gran utilidad para la ciudadanía, informan a la comunidad la labor rea-lizada y brindan información sobre distintos programas. Sobre algunos de los anuncios, como los de la O.G.P. y O.C.A.M., aunque no pasa juicio sobre la sabiduría de los gastos incurridos en publicidad, señala que aquellos anun-cios que sólo destacan logros de agencias y no ofrecen ser-vicios directos a los ciudadanos deben ser regulados.
Las propias determinaciones de hechos del tribunal de instancia sirven de base para concluir que los anuncios en cuestión cumplen con los requisitos de “fin público” al pro-veer información a los ciudadanos sobre programas y lo-gros del Gobierno. Por otra parte, la Rama Legislativa ha reconocido un fin público a estos anuncios al prohibir en el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, este tipo de anuncio durante el año electoral y autorizarlos du-rante los tres años no electorales. No cabe otra interpreta-ción a la letra clara de dicha disposición que no sea la de que fuera del año eleccionario se permite que las agencias de gobierno “incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes”. (Énfasis suplido.) Art. 8.001 de la Ley Electoral de Puerto Rico, supra.
Así lo hemos reconocido en C.E.E. v. Depto. de Estado, supra, y en Romero Barceló v. Hernández Agosto, supra, pág. 393.
*840El planteamiento de la parte demandante, así como las determinaciones de hechos del tribunal de instancia, que cuestiona el uso de la frase “compromiso cumplido”, el uso del color azul con cierta frecuencia y el que en el trasfondo de algunos anuncios aparezcan palmas de coco,(15) no van verdaderamente a demostrar que los anuncios no tengan un fin público, sino que ello le da ventaja al partido de gobierno frente a la igualdad electoral que debe existir en-tre los partidos políticos. Esto nos lleva a la segunda cláu-sula constitucional relevante para la disposición de este caso.
Nos referimos al Art. II, Sec. 2 de nuestra Constitución, supra, pág. 261, que dispone:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y prote-gerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. (Enfasis suplido.)
En Marrero v. Municipio de Morovis,(16) supra, pág. 646-647, en la opinión del Tribunal emitida por el Juez Asociado Señor Negrón García, expresamos:
Al presente, en materia electoral no se cuestiona seriamente el postulado de igualdad inmerso en nuestra Constitución. His-tóricamente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr pa-ridad económica entre los partidos políticos y los candidatos. ... Aunque esa aspiración no alcanzó linaje constitucional, poste-riormente, en virtud de la Ley Núm. 110 del 30 de junio de 1957 —hoy derogada— tuvo alumbramiento estatutario. A tono con esa visión y hasta el presente, todas las leyes electorales han reconocido a los partidos el derecho a participar en un Fondo Electoral. ... El uso autorizado de esos dineros es abarcador. Incluye “gastos de viaje” para beneficio de los candidatos no-mina-*841dos y todo gasto administrativo “de campaña y propaganda po-lítica” razonablemente concebible y necesario.!17) (Enfasis suplido.)
Surge, por consiguiente, que el principio de igualdad económica de los partidos políticos que reconocimos en Ma-rrero v. Mun. de Morovis, supra, no es de linaje constitu-cional, sino estatutario; y que en efecto, en materia de igualdad electoral ha sido la Legislatura la que ha plas-mado este principio en el ejercicio de los poderes que la Constitución expresamente le delegó, al disponer en el Art. VI, Sec. 4, pág. 367, lo siguiente:
Se dispondrá por ley todo lo concerniente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidaturas. (Enfasis suplido.)
Es precisamente én virtud de la delegación de poderes que el pueblo le hace a la Rama Legislativa por medio de la Constitución, tanto en virtud del Art. II, Sec. 2, supra, como del Art. VI, Sec. 4, supra, que ésta aprueba dos (2) mecanismos esenciales para el logro de la igualdad econó-mica de los partidos políticos: (1) los Arts. 3.021a3.026 de la Ley Electoral de Puerto Rico,(18) que establecen el Fondo Electoral y la justa distribución de fondos entre los parti-dos políticos, y (2) el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, que establece el mecanismo de la “veda electoral” de anuncios del Gobierno para promover sus lo-gros, programas y proyecciones únicamente durante el pe-ríodo entre el primero (1ro) de enero y el día siguiente a las elecciones generales durante el año electoral.
Es impropio y rebasa injustificadamente los principios más elementales de autolimitación judicial (judicial self-restraint) que pretendamos reglamentar, por fíat judicial, *842los anuncios de los logros, los programas y las proyecciones de las agencias de gobierno en años no electorales cuando el Poder Legislativo no ha extendido la veda electoral a tales años, como un juicio valorativo de política pública de los cuerpos legislativos de que el principio de igualdad electoral así no lo exige. Si conviene o no que, estando a plazo de irnos pocos días para que entre en vigor la veda electoral que establece el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, durante el próximo año la Legislatura reexamine dicho artículo para aplicarlo prospectivamente du-rante años no electorales, irrespectivamente del partido que logre la mayoría en las próximas elecciones, o si pre-fiere hacerlo en la Primera Sesión Legislativa de 1997, le compete a la propia Legislatura determinar el curso que se ha de seguir, si alguno.
En la opinión de la mayoría se hace referencia al hecho de que recientemente la Legislatura enmendó el Art. 3.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3116, mediante la Ley Núm. 169 de 11 de agosto de 1995, a los fines de aumentar la participación de los partidos políticos en el Fondo Electoral y que, “[c]onsiderando nuestro es-quema electoral, resulta innegable que a través de éste se considere la existencia continua de los partidos políticos y su participación en la discusión de los asuntos de interés público no sólo durante el año eleccionario, sino durante todo el cuatrienio”. (Enfasis en el original.)(19)
Sobre el particular debemos señalar que aunque la Le-gislatura aumentó el Fondo Electoral mediante la citada ley, no es nada nuevo que los partidos políticos son elegi-bles para recibir aportaciones del Fondo Electoral durante todo el cuatrienio, según lo dispuesto por el Art. 3.016 de la Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3116), renumerado como Art. 3.023 y enmendado por la See. 67 de la Ley Núm. 3 de 10 de enero de 1983. Por otra parte, adviértase que cuando la Legislatura reexaminó me-*843diante la Ley Núm. 169, supra, la cuestión de ampliar las aportaciones provenientes del Fondo Electoral a los parti-dos políticos durante todo el cuatrienio, no enmendó el es-quema de veda electoral de anuncios que aplica única-mente durante el año electoral, por lo que no podemos inferir que se pretendiera extender dicha veda a los tres (3) años no electorales.
En P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994), en-tramos en consideraciones adicionales sobre el principio de igualdad económica y política. De entrada, debemos seña-lar que allí no creamos un nuevo remedio por vía judicial, sino que extendimos al referéndum celebrado el 6 de no-viembre de 1994,(20) las disposiciones del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, como derecho supleto-rio, por disponerlo así la Ley Núm. 49 aprobada el 2 de agosto de 1994, la cual autorizó la celebración de dicho evento electoral.
En P.P.D. v. Gobernador II, supra, reiteramos el princi-pio de igualdad económica frente a la inminencia de even-tos electorales —un referéndum— y no más allá de la proxi-midad de tales eventos, sosteniendo el esquema legislativo sobre la veda electoral, aplicable a dicho evento al amparo de nuestra interpretación del Art. 5 de la Ley Núm. 49, supra.
En el citado caso expresamos que
... bajo el principio constitucional de igualdad económica que permea todo sufragio —que el Estado viene llamado a garanti-zar, y que este Tribunal tiene que proteger al amparo de la See. 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra— procede que extendamos la prohibición que contiene el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y la apliquemos a este caso para evitar que el Estado, mediante anuncios gubernamentales, pueda tener una influen-cia en la libre expresión de los ciudadanos en la votación, con el *844poder económico que éste tiene mediante la utilización de fon-dos públicos. (Énfasis suplido.) P.P.D. v. Gobernador II, supra, págs. 926-927.
En la opinión de conformidad emitida por el Juez Aso-ciado Señor Hernández Denton, éste expresó:
Es necesario enfatizar, por ende, que esta decisión no avala una veda total a los anuncios gubernamentales, sino que provee un procedimiento de evaluación para garantizar el respeto al dere-cho constitucional aquí reseñado; evitando la emisión o publi-cación de anuncios diseñados para influir sutil e indebidamente en el pensamiento popular. Además, se protege el principio de igualdad económica durante un sufragio. (Énfasis suplido.) P.P.D. v. Gobernador II, supra, págs. 932-933.
En estos casos no estamos aplicando un mecanismo de evaluación ya avalado por la Legislatura —el Art. 8.001 de la Ley Electoral de Puerto Rico, supra— sino que estamos formulando unas guías generales que inmiscuirán a la Rama Judicial innecesariamente en cuestiones esencial-mente políticas sobre dónde fijar la línea entre un anuncio informativo y uno de propaganda electoral. Además, lo es-taremos haciendo fuera del período de veda electoral sin que nos encontremos frente a un evento electoral inmi-nente, por lo que invocar el caso P.P.D. v. Gobernador II, supra, en apoyo de nuestra acción es un grave error.
Es importante resaltar que aunque el Gobierno no tiene un derecho de expresión garantizado por el Art. II, Sec. 4 de la Constitución de Puerto Rico, supra, y por la Primera Enmienda de la Constitución de Estados Unidos —ello por-que la libertad de expresión allí garantizada es una protec-ción que se le brinda a los individuos— frente al Estado, y no al Estado frente a los individuos, ello no significa que el Gobierno no tenga la facultad y, más aún, el deber de man-tener informado al pueblo sobre temas de interés público, incluso sus logros, programas, planes y proyecciones.
En Noriega v. Hernández Colón, 126 D.P.R. 42 (1990), este Tribunal desestimó un recurso en el cual un miembro de la Cámara de Representantes demandó al entonces Go-*845bernador de Puerto Rico, Hon. Rafael Hernández Colón, e instó un recurso de injunction para detener la campaña publicitaria del poder ejecutivo dirigida a promover la venta de la Telefónica.
En el voto concurrente emitido por el Juez Asociado Se-ñor Hernández Denton en dicho caso, éste, correctamente a nuestro entender, expresó lo siguiente:
Al amparo de sus poderes inherentes, el Gobernador tiene la facultad y el deber de informar sobre las medidas que ha to-mado y los planes concebidos para atender los problemas del país. Es inconcebible que en esta etapa de nuestra historia po-lítica un miembro del Poder Legislativo en un sistema republi-cano de gobierno pretenda imponerle al Gobernador de Puerto Rico una mordaza para impedir que explique sobre su obra gubernamental. En asuntos públicos, en la democracia resulta más saludable el deber de informar que la obligación de callar. (Enfasis suplido.) Noriega v. Hernández Colón, supra, pág. 56.
En el referido caso, el Juez Asociado Señor Rebollo Ló-pez expresó en su voto concurrente:
La sabiduría y propiedad de las gestiones realizadas por el Ejecutivo en relación con la referida campaña publicitaria ne-cesariamente tendrán que ser juzgados en otro foro que no sea el judicial. (Enfasis suplido.) Noriega v. Hernández Colón, supra, pág. 51.
Ciertamente este Tribunal no vio en el caso de marras que la campaña publicitaria masiva del Gobierno sobre la venta de la Telefónica vulnerara la disposición del Art. VI, Sec. 9 de la Constitución del E.L.A., supra; es decir, dio por bueno el uso de fondos públicos para fines publicitarios y reconoció la facultad y el deber del Gobierno para expresarse.(21)
En su obra The System of Freedom of Expression,(22) el *846eminente Prof. Thomas I. Emerson, de la Facultad de De-recho de la Universidad de Yale, expresa:
Participation by the government in the system of freedom of expression is an essential feature of any democratic society. It enables the government to inform, explain and persuade - measures especially crucial in a society that attempts to govern itself with a minimum use of force. Government participation also greatly enriches the system; it provides the facts, ideas, and expertise not available from other sources. In short, government expression is a necessary and healthy part of the system. (Énfasis suplido.) íd., pág. 698.
El Gobierno, por otro lado, no puede pretender monopo-lizar o controlar la expresión de manera que ésta quede ahogada en el libre mercado de las ideas. Este problema lo examina cuidadosamente el profesor Emerson al señalar:
On the other hand it is very easy to visualize situations in which the government’s voice may overwhelm or displace all others and thus seriously distort the system of free expression. This occurs mainly when the government has a monopoly or near-monopoly over the media or institutions of communications. ... (Énfasis suplido.) Emerson, op. cit., pág. 712.
Podemos tomar conocimiento judicial de que en Puerto Rico tenemos una prensa activa, vigorosa, dinámica e in-dependiente, y que no existe un monopolio o cuasimonopo-lio del Gobierno sobre los medios de comunicación o las instituciones de comunicación. En Puerto Rico existe am-plia libertad de prensa. Con gran frecuencia cuando el Go-bernador o jefes de agencia del Gobierno de turno convocan conferencias de prensa para anunciar programas o logros del Gobierno, los periodistas que cubren tales eventos para los medios de comunicación aprovechan la ocasión para preguntar sobre una diversidad de temas que nada o poco tienen que ver con el asunto tratado. Los medios de prensa, radio y televisión en Puerto Rico no están ni obligados ni limitados en forma alguna a darle más prominencia a lo que el gobierno quiere que se diga, que a lo que los perio-*847distas consideran importante desde el punto de vista noticioso. Esto es parte esencial de la libertad de prensa en una democracia.
En vista de lo anterior, es totalmente absurdo afirmar que en Puerto Rico el Gobierno tenga la capacidad de aho-gar la libertad de expresión con estos anuncios. El Go-bierno aquí no controla la prensa ni controla la gran can-tidad de voces políticas, cívicas, religiosas, sindicales, empresariales, culturales, ambientales e individuales que constantemente se expresan en los medios de comunica-ción sobre los temas principales de interés público.(23)
El Prof. Mark G. Yudof ha realizado, igualmente, un abarcador estudio sobre este tema.(24) Su libro contiene una expresión cautelar dirigida a la Rama Judicial:
... Judicial reshaping of the communications network to limit the impact of government speech may prove wide of the mark and perhaps disable government from implementing policy objectives that require communications with the public. ... Yudof, op. eit., pág. 259.
Más adelante, en su obra, el profesor Yudof expresa lo siguiente:
... My preferred technique for judicial resolution of government-speech issues is a variation of the ‘legislative remand.’ When grave issues of government expression and the First Amendment are involved, a court should be especially concerned that legislative bodies authorize the communication activity. This essentially statutory approach allows the courts to police government expression, while denying the judiciary the ultimate power to silence executive officers. ... (Enfasis suplido.) Yudof, op. cit, pág. 301.
Precisamente la situación que plantean los casos de autos es que la Legislatura de Puerto Rico, en virtud del po-der que le confiere el Art. VI, Sec. 4 de la Constitución del *848E.L.A., supra, para reglamentar el proceso electoral, así como lo relativo a los partidos políticos y candidaturas, ha restringido la expresión del Gobierno {government speech) sobre anuncios de programas, logros y proyecciones du-rante el año electoral, sin establecer dicha limitación en los tres (3) años que no son electorales. Por consiguiente, es impropio que este Tribunal pretenda aplicar limitaciones al deber y a la facultad del Gobierno de expresarse sobre asuntos de interés público, como son sus logros y progra-mas, durante el período fuera de la veda electoral de anuncios.
Tanto Yudof como Emerson reconocen que anuncios del Gobierno para promover directamente, de forma explícita y patente, un candidato a un puesto político no representa una expresión legítima de gobierno. (25)
Si, por ejemplo, el Gobierno desarrolla una campaña directamente a favor de un candidato a un puesto público o usa las insignias o emblemas oficiales de un partido polí-tico en sus anuncios, esto podría ser prohibido por la Rama Judicial. Precisamente, el caso Marrero v. Mun. de Morovis, supra, planteó esa situación al colocarse en el vehículo oficial de un alcalde tres (3) insignias políticas del P.P.D.(26)
Si los casos de autos trataran de anuncios que promue-van directamente la candidatura de un funcionario de go-bierno o se usara el emblema oficial del P'N.P., o del P.P.D. en el caso de Municipio de Carolina, siendo entonces los anuncios explícitos y patentemente ofensivos en términos político-partidistas, podría dictarse un remedio para elimi-nar únicamente tales efectos. Un remedio para paralizar en año no electoral la campaña en su totalidad constituye *849una mordaza al deber y la facultad de informar del Go-bierno, como bien señalara el Juez Asociado Señor Hernán-dez Denton en su voto concurrente en Noriega v. Hernán-dez Colón, supra.
Claramente, el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, no trata del uso de insignias o emblemas oficia-les de un partido ni de una campaña directa a favor de un candidato. Se cuestiona el uso de la frase “compromiso cumplido” y la composición de algunos de los anuncios res-pecto al color azul y, en otros casos, el uso de palmas de coco como elemento de trasfondo. Aunque la parte deman-dante sostiene que la frase “compromiso cumplido” resulta ser de contenido político-partidista, no debemos perder de perspectiva que el mandato otorgado por el pueblo en 1992 al P.N.P. convirtió su plataforma política en un compromiso de la política pública que deberá seguir el gobierno en el presente cuatrienio, convirtiéndose de esta manera dicha plataforma en un compromiso de Gobierno, dejando así de ser un mero compromiso del partido.
No podemos concurrir con la conclusión a la que llega la opinión de la mayoría, de que en el caso de autos los anun-cios en controversia fueron preparados por los aquí deman-dados “en forma coordinada entre las agencias y dependen-cias del Gobierno y el P.N.P. ...”.(27) Igualmente, erró la mayoría al concluir que en los anuncios del Gobierno ha habido un “uso repetido de lemas y estribillos de campaña, logos y símbolos del partido en el poder ...”.(28)
Tales conclusiones carecen totalmente de fundamento a la luz de la prueba desfilada ante el Tribunal de Primera Instancia y la que obra en autos.
En P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984), expresa-mos:
En nuestra democracia los partidos políticos son indispensa*850bles para su funcionamiento. Están investidos de poderes cuasigubernamentales. Constituyen el vehículo de expresión co-lectiva ciudadana para canalizar pacíficamente las distintas tendencias políticas e intereses de los varios sectores de opinión del país. Como tales, formulan programas de administración y promueven candidatos a puestos políticos. El subsidio a través del fondo electoral para financiar sus actividades es un ejemplo vivo de esa característica pública. (Enfasis suplido.)
Es evidente, como hemos señalado, que una vez el pro-grama de administración presentado por un partido polí-tico al pueblo en unas elecciones recibe el mandato de este pueblo, lo que era cuasigubernamental se convierte en gu-bernamental, pasando a ser dicho programa de partido el programa de gobierno. Esta es una realidad fundamental de nuestro quehacer de pueblo democrático y principio me-dular de la administración pública en Puerto Rico. Este Tribunal no debe prestarse para la trivialización o el des-merecimiento de lo que en esencia constituye la obligación legal y moral de un gobierno constituido, de informarle al pueblo sobre el cumplimiento de sus obligaciones progra-máticas, como hasta el presente este Tribunal lo ha reco-nocido y como lo reconoce el Art. 8.001 de la Ley Electoral de Puerto Rico, supra.
Por otra parte, resulta increíble la teoría de que estos anuncios surgen de un plan concertado entre el Gobierno y el P.N.P. por el hecho de que en el techo del edificio donde ubican las oficinas centrales del P.N.P. hay un letrero con la frase “prometimos y cumplimos”, y que en los anuncios pagados con fondos del P.N.P. se critica al candidato a go-bernador del P.P.D. por no cumplir sus promesas.
No se necesita tener un doctorado en comunicaciones ni ser un experto en estrategia publicitaria para saber lo que todo el mundo sabe: que una parte sustancial de las cam-pañas políticas va dirigida a evaluar el récord y la obra de los principales candidatos. ¿De qué podría tratar el grueso de la campaña de ambos partidos —el P.N.P. y el P.P.D.— sino del cumplimiento de las promesas de sus respectivos *851candidatos y el incumplimiento del candidato del otro par-tido? Por consiguiente, no se trata de un designio maquia-vélico ni existe evidencia ante nos de un plan deliberado y concertado para hacer coincidir ambas campañas/29) sino de la naturaleza misma de las campañas de ambos partidos.
Por otra parte, consideramos que es sumamente peli-groso y arriesgado que este o cualquier tribunal entre a considerar las interioridades de la planificación de la cam-paña de ningún partido político con el consabido efecto pa-ralizante y disuasivo (chilling effect) que ello pudiera tener sobre el ejercicio de las prerrogativas electorales que se le reconocen ampliamente a los partidos políticos en Puerto Rico.
Sobre el efecto del letrero “prometimos y cumplimos”, ¿qué prueba aportó la parte promovente sobre la exposi-ción que tiene un letrero en una de las fachadas sobre un edificio en la Ave. Fernández Juncos en Santurce sobre tres punto seis (3.6) millones de electores puertorriqueños? Además, el hecho de que un partido reclame políticamente para sí los logros que un gobierno dirigido por dicho par-tido a su vez reclame, es algo a lo que tanto el P.P.D. como el P.N.P. nos tienen acostumbrados. No hay nada inusitado en este asunto que no sea parte de la dinámica política, lógica y natural de un pueblo que participa intensamente de la discusión de los temas públicos como la salud, la edu-cación, la seguridad pública, el desarrollo económico, la transportación y la administración pública y que requiere información de fuentes variadas, incluso al propio Go-bierno y a los partidos políticos, del acontecer en torno a estos asuntos.
Hemos examinado los criterios elaborados en la opinión de la mayoría para determinar si existe o no un fin públi-*852co(30) y, aplicándolos a los hechos en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, concluimos que los anuncios de las agencias del Gobierno objeto de este caso cumplen sus-tancialmente con dichos criterios.
Los anuncios en cuestión (1) redundan en beneficio de la salud, seguridad, moral y bienestar general de todos los ciudadanos; (2) están destinados a una actividad de carác-ter público o semipúblico; (3) promueven los intereses y objetivos de la entidad gubernamental, en consonancia con sus deberes y funciones o la política pública establecida; (4) promueven programas, servicios, oportunidades y dere-chos, o adelantan causas sociales, cívicas, culturales, eco-nómicas o deportivas, y (5) promueven el establecimiento, modificación o cambio de una política gubernamental.
Todos, absolutamente todos los anuncios impugnados por los demandantes cumplen con uno o varios de los cri-terios antes señalados.
Cada uno de los cinco (5) criterios elaborados en la opi-nión de la mayoría son ciertamente criterios válidos para justificar un “fin público” en expresiones del Gobierno. El problema es que pueden existir otros criterios adicionales, por lo que estos cinco (5) criterios no deben imponerse como un numerus clausus, sino en todo caso como un nu-merus apertus para no establecer camisas de fuerza a la Rama Ejecutiva y a la Rama Legislativa. Las ramas polí-ticas, constituidas por funcionarios electos por el pueblo, tienen amplia facultad para determinar lo que constituye un “fin público” y para asignar los fondos públicos a aque-llos asuntos que entiendan prioritarios.
En P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.RR. 982, 997 (1960), citando el caso Carmichael v. Southern Coal Co., 301 U.S. 495, 514-515 (1937), expresamos:
... [L]os requisitos del debido procedimiento dejan “campo libre para el ejercicio de una amplia discreción legislativa al deter-*853minar qué erogaciones servirán el interés público.” Esa discre-ción incluye, desde luego, la asignación de fondos para el “bien-estar general”. “Las maneras de beneficiar el interés público están peculiarmente dentro del conocimiento de la Legislatura” y “es a ésta y no a los tribunales a la que corresponde el deber y la responsabilidad de escoger entre los posibles métodos”. Por consiguiente para justificar la intervención de un tribunal se requiere “un caso claro de desviación de cualquier propósito público que razonablemente pudiera concebirse”, o como se dijo en Helvering v. Davis, 301 U.S. 619, 640 (1937) “un despliegue de poder arbitrario, no una demostración de juicio”. Y esa au-toridad judicial, se añadió en Emerson v. Board of Education, 330 U.S. 1, 6 (1947) debe ejercitarse con la “más extrema cautela”.
La Legislatura de Puerto Rico, a través del Art. 8.001 de la Ley Electoral de Puerto Rico, supra, no solamente ha autorizado el uso de fondos públicos para que las agencias de gobierno “incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes”, sino que tampoco ha prohibido el uso de fondos públicos para esos fines al asignarle el pre-supuesto de gastos a dichas agencias. Evidentemente, el uso de fondos públicos para mantener al pueblo informado de la obra gubernamental es un “propósito público que ra-zonablemente puede concebirse”.
Por ello, solamente debiéramos prohibir los anuncios patente y explícitamente político-partidistas, o eliminar de éstos lo ofensivo y no lo informativo.
Más aún, no procede adoptar los cinco (5) criterios esbo-zados por la opinión de la mayoría —y mucho menos como un numerus clausus— porque el concepto “fin público” no es un concepto estático, sino cambiante. Así lo reconocimos en P.R. Telephone Co. v. Tribl. Contribuciones, supra, pág. 997, donde expresamos:
... El concepto de “fin público” no es uno estático, atado de por siempre a las ideas que en un momento histórico particular definieron los poderes y responsabilidades del gobierno. Está, por el contrario, indisolublemente ligado al bienestar general y, *854como éste, tiene que ceñirse a las cambiantes condiciones socia-les de una comunidad específica y los problemas peculiares que éstas crean, y a las nuevas obligaciones que el ciudadano im-pone a sus gobernantes en una sociedad democrática altamente compleja.
Por consiguiente, en los casos de autos, no debemos de-finir lo que constituye un “fin público” tomando en conside-ración lo que dicho término, amplio, flexible y cambiante, es capaz de incluir, sino por aquello que dicho término cla-ramente debe excluir. Así, pues, debe excluirse lo que es —tal y como hemos dicho antes— patente y explícitamente político-partidista, como lo hicimos en Marrero v. Mun. de Morovis, supra.
Si la sensibilidad de la mayoría de los jueces de este Tribunal los lleva a reaccionar negativamente a estos anuncios, el remedio en todo caso sería eliminar lo “controversial” y no los anuncios en su totalidad. Un remedio con-cebido en términos de silenciar a la Rama Ejecutiva en su facultad y deber de informar al pueblo es no solamente una falta de respeto a otra rama constitucional del Gobierno, sino una mordaza para impedir que el Gobierno explique sobre su obra gubernamental.(31)
En Marrero v. Mun. de Morovis, supra, el remedio que concedimos fue el de prohibir que el vehículo oficial del alcalde de Morovis se usara para las campañas político-partidistas y ordenar que se removieran las insignias de su partido político de dicho vehículo, pero no le quitamos el carro. En estos casos la mayoría se ha extralimitado al ordenar la paralización total de los anuncios y no mera-mente la remoción de aquellos elementos que pudieran objetar.
Este es el tipo de controversia en que no debiera invo-lucrarse este Tribunal, recordando el principio jurispru-dencial de autolimitación que requiere que nos apartemos *855de considerar una “cuestión política” que, en todo caso, co-rresponde a la Legislatura resolver.
No tratándose de anuncios patente y explícitamente po-lítico-partidistas, no procede la intervención de este Tribunal.
Por todas las consideraciones anteriormente expuestas, concluimos que no procede el injunction preliminar. En el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, procede dejar sin efecto la Orden de Injunction Preliminar dictada por el tribunal de instancia el 6 de diciembre de 1995, tanto por las razones discutidas en esta opinión como por razón de haber sido dictada sin jurisdicción, y desestimar la demanda; en el caso P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, procede revocar la sentencia dictada por el tribunal de instancia y desestimar la demanda por falta de “le-gitimación activa”, y en el caso Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, procede confirmar al tribunal de instancia al determinar la ausencia de “legitimación acti-va” por parte de los demandantes. En lo que respecta al caso del Representante demandado, Hon. Luis Maldonado Rodríguez, al no comparecer a la vista y habérsele anotado la rebeldía, y tomando en consideración las alegaciones de la demanda, concurrimos con lo ordenado en la opinión de la mayoría.

(1) En la vista oral celebrada el pasado 8 de diciembre, y a consecuencia de varias preguntas realizadas por la Juez Asociada Señora Naveira de Rodón, la parte demandante —Partido Popular Democrático — • accedió a que en el presente caso procedía la desestimación de la demanda en contra del Gobernador de Puerto Rico, Hon. Pedro Rosselló González, ya que no se incluyeron alegaciones en su contra que justificaran la concesión' de un remedio.


(2) Refiérase al Apéndice de la Apelación, pág. 12, a la Petición de Injunction, págs. 20-33, avalada bajo juramento, del Apéndice, al igual que la Petición Enmen-dada, págs. 37-44.


(3) Recurso P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7.


(4) Recurso Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9.


(5) Véase Orden de Injunction Preliminar de 6 de diciembre de 1995, págs. 15-26.


(6) íd., págs. 7-14 y 26-35.


(7) Se expidió, además, un injunction permanente que ordenaba al codemandado Luis Maldonado Rodríguez, Representante, a remover, inmediatamente, la propaganda política que exhibe en su vehículo oficial.


(8) Solamente consideramos las determinaciones de hechos y no las conclusiones de derecho ni la parte dispositiva de la Orden de Interdicto Provisional de 6 de diciembre de 1995.


(9) Las determinaciones de hecho del tribunal de instancia están recogidas en las págs. 15-23 de dicha Orden y discutidas en las págs. 23-26 de ésta.


(10) Opinión mayoritaria, págs. 672-674.


(11) Sobre la legalidad y la razonabilidad de los gastos de fondos públicos en estos tres (3) casos, como en el desembolso de cualquier fondo público, la Oficina del Contralor de Puerto Rico tiene facultad para auditar.


(12) Opinión mayoritaria, pág. 675.


(13) Véanse, además: Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983).


(14) La opinión de la mayoría de este Tribunal establece cuál debe ser la norma para reglamentar los anuncios de las agencias del Gobierno sobre sus programas, logros, planes y proyecciones en años no electorales, función que le corresponde ini-cialmente a la Rama Legislativa.


(15) Sabido es que la palma de coco es la insignia del P.N.P. y que el azul y blanco son los colores de dicho partido.


(16) En dicho caso declaramos inconstitucional el Art. 3.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3108c, que autorizaba a los alcaldes, entre otros, a usar sus vehículos oficiales para hacer campaña política. El Alcalde de Morovis, Hon. Ángel Rosario, colocó en su vehículo oficial tres (3) insignias políticas correspondien-tes al P.P.D.


(17) Adviértase que el uso de fondos públicos para fines político-partidistas está autorizado por el esquema del Fondo Electoral, por lo que no procede la impugnación del uso de dichos fondos públicos por razón de su fin, sino por la desigualdad en su distribución, si alguna hubiera.


(18) 16 L.P.R.A. sees. 3114-3118.


(19) Opinión mayoritaria, pág. 668.


(20) Dicho referéndum le planteó al pueblo la deseabilidad de enmendar la Cons-titución para reglamentar el derecho a la fianza y la conveniencia de establecer en nueve (9) el número de Jueces de esta Curia.


(21) Todavía recordamos claramente a la Vaca Fortunata, producto publicitario creado con fondos públicos que fueron aportados al Gobierno por miles de contribu-yentes, muchos de los cuales no estaban de acuerdo con la venta de la Telefónica.


(22) T.I. Emerson, The System of Freedom of Expression, Random House, 1970.


(23) Algunos se refieren a estos grupos como “las fuerzas vivas”.


(24) M.G. Yudof, When Government Speaks, Politics, Law and Government Expression in America, University of California Press, 1983.


(25) Yudof señala que “cases of egregious government expression make it difficult to advocate completely closing the door to direct judicial intervention...”. Yudof, op. cit., pág. 259.
Emerson, por otra parte, indica que “the government would not be empowered to engage in expression in direct support of a particular candidate for office...”. (Én-fasis suplido.) Emerson, op. cit., pág. 699.


(26) Sabido es que la pava es la insignia del P.P.D. y que el rojo y el blanco son los colores de dicho partido político.


(27) Opinión mayoritaria, pág. 702.


(28) íd.


(29) Un examen de la transcripción de la vista evidenciaría celebrada el 4 de diciembre de 1995 en el caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, no revela la más mínima evidencia de hechos específicos que demuestren que hubo una planifi-cación conjunta de ambas campañas.


(30) Opinión mayoritaria, págs. 690-691.


(31) Ver Noriega v. Hernández Colón 126 D.P.R. 42 (1990).